                      Case 3:20-cv-05640-EMC Document 25 Filed 08/19/20 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099
                 tboutrous@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666
                 rdoren@gibsondunn.com
            3    DANIEL G. SWANSON, SBN 116556
                 dswanson@gibsondunn.com
            4    JAY P. SRINIVASAN, SBN 181471
                 jsrinivasan@gibsondunn.com
            5    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            6    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            7    Facsimile: 213.229.7520
            8    VERONICA S. LEWIS (Texas Bar No.
                 24000092; pro hac vice pending)
            9    vlewis@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP
           10    2100 McKinney Avenue, Suite 1100
                 Dallas, TX 75201
           11    Telephone: 214.698.3100
                 Facsimile: 214.571.2900
           12
                 CYNTHIA E. RICHMAN (D.C. Bar No.
           13    492089; pro hac vice pending)
                 crichman@gibsondunn.com
           14    GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
           15    Washington, DC 20036-5306
                 Telephone: 202.955.8500
           16    Facsimile: 202.467.0539
           17    Attorneys for Defendant, APPLE INC.
           18

           19                                  UNITED STATES DISTRICT COURT
           20                             NORTHERN DISTRICT OF CALIFORNIA
           21

           22    EPIC GAMES, INC.,                              CASE NO. 20-CV-05640-EMC

           23                    Plaintiffs,

           24          v.                                      NOTICE OF APPEARANCE OF COUNSEL
                                                               FOR DEFENDANT APPLE INC.
           25    APPLE INC.,
                                                               The Honorable Edward M. Chen
           26                    Defendant.

           27

           28

Gibson, Dunn &
Crutcher LLP
                                               DEFENDANT’S NOTICE OF APPEARANCE
                                                    CASE NO. 20-CV-05640-EMC
                       Case 3:20-cv-05640-EMC Document 25 Filed 08/19/20 Page 2 of 2


            1    TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:
            2           PLEASE TAKE NOTICE that Theodore J. Boutrous Jr. of Gibson, Dunn & Crutcher LLP, a
            3    member of the State Bar of California (SBN 132099) and admitted to practice in this Court, hereby
            4    appears on behalf of Defendant Apple Inc. in this action, and is authorized to receive service of all
            5    pleadings, notices, orders, and other papers regarding this action on its behalf. His address,
            6    telephone, facsimile, and email are as follows:
            7                   THEODORE J. BOUTROUS JR., SBN 132099
                                tboutrous@gibsondunn.com
            8
                                Gibson, Dunn & Crutcher LLP
            9                   333 South Grand Avenue
                                Los Angeles, CA 90071-3197
           10                   Telephone:    213.229.7000
                                Facsimile:    213.229.7520
           11

           12

           13    DATED: August 19, 2020                        GIBSON, DUNN & CRUTCHER LLP
           14

           15                                                  By:          /s/ Theodore J. Boutrous Jr.
           16
                                                               Attorneys for Defendant Apple Inc.
           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                       1
Crutcher LLP
                                                DEFENDANT’S NOTICE OF APPEARANCE
                                                     CASE NO. 20-CV-05640-EMC
